Citation Nr: 0532745	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-34 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for an anxiety 
disorder, to include as secondary to service connected post 
traumatic stress disorder (PTSD).
 

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to July 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied service connection for 
post traumatic stress disorder (PTSD), an anxiety disorder, a 
back condition, and status post right tibia and fibula 
fractures. 

The Board notes that the RO subsequently granted service 
connection for status post right tibia and fibula fractures 
in October 2003; and it granted service connection for PTSD 
in October 2004.  As such, these issues are no longer in 
appellate status.  

The Board also notes that the veteran requested a Travel 
Board hearing in his November 2003 VA Form 9.  It was 
scheduled to take place in September 2005, but the veteran 
contacted the RO by phone in August 2005 and canceled the 
hearing.  As he has not requested the RO to reschedule the 
Travel Board hearing, his request for such hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(e) (2004).
 

FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran sustained a low back injury while on active 
duty and has been subsequently evaluated and treated for low 
back pain on numerous occasions during and after service; the 
only competent opinion of record relates his current chronic 
low back disability to the in-service trauma.  

3.  There is no competent evidence of a current diagnosis of 
a chronic anxiety disorder, other than the veteran's service-
connected PTSD.

CONCLUSIONS OF LAW

1.  Service connection for a chronic low back disorder is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  Service connection for a claimed chronic anxiety 
disorder, other than PTSD, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for a low back disorder.  Therefore, no further development 
is needed with regard to this claim.  

As to the veteran's claim for service connection for an 
anxiety disorder, the Board notes at the outset that, as the 
veteran himself indicated in his Substantive Appeal (VA Form 
9) received in November 2003, his anxiety is a symptom of 
PTSD and such is considered in rating his already service-
connected PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  There is no medical evidence of a current diagnosis 
of an anxiety disorder separate and distinct from PTSD.  In 
any event, the Board will proceed to consider whether VCAA's 
duties to notify and assist the veteran with respect to his 
claim for service connection for an anxiety disorder have 
been met.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the October 2002 rating decision; the October 
2003 Statement of the Case; the June 2004 and October 2004 
Supplemental Statements of the Case; and letters sent to the 
veteran by the RO, adequately informed him of the information 
and evidence needed to substantiate his claim for service 
connection for an anxiety disorder, and complied with VA's 
notification requirements.  The Statement of the Case and 
Supplemental Statement of the Case set forth the laws and 
regulations applicable to the veteran's claim.  Further, 
letters from the RO to the veteran dated May 2001 and 
September 2005 informed him of the types of evidence that 
would substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
for service connection for an anxiety disorder, and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in May 2001, prior to the October 2002 RO rating 
decision.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice and 
Statements of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  
Under these circumstances, the failure to use the exact 
language of 38 C.F.R. § 3.159(b)(1) with respect to this 
"fourth element" was harmless, non-prejudicial error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Mayfield, supra.  Moreover, in a recent opinion, VA General 
Counsel held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by May 
2001 and September 2005 correspondences and asked him to 
identify all medical providers who treated him for an anxiety 
disorder.  The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent a VA psychiatric 
examination in August 2002.  The Board finds that this 
examination ruled out a current diagnosis of an anxiety 
disorder, other than the veteran's already service-connected 
PTSD.  This examination, along with the veteran's service 
medical records and post service treatment records, provides 
sufficient findings upon which to determine whether service 
connection is warranted for an additional psychiatric 
disorder. There is no duty to provide another examination or 
medical opinion.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

Low back disorder
The veteran served on active duty from September 1966 to July 
1987.  He contends that his current low back disorder is 
directly related to an injury he incurred in either 1986 or 
1987 while lifting weights.  

The service medical records reveal that the veteran first 
complained of back pain in January 1970.  He also noted a 
lump in the small of his back and he reported that he fell on 
his back while playing football.  Physical examination showed 
that the pain was in the lower back region and it was tender 
to touch.  The veteran was unable to bend over.  The 
clinician also noted muscle spasm.  The veteran was placed on 
class II light duty.   

In October 1977, the vetera complained of low back pain of 
three days duration.  There was no edema, trauma, or 
discoloration.  The clinician noted that the veteran had been 
performing duty that required an "extra amount of kneeling 
and [illegible] x last few weeks."  The diagnosis was low 
back strain.  

The veteran complained of back pain in the T-12 region in 
April 1978. 

In November 1986, the veteran complained of low back pain of 
four months duration.  He reported the most recent onset of 
pain followed lifting weights.  The pain was reported to have 
been exacerbated by activity in general.  The veteran 
indicated that it had been gradually improving until it 
increased in severity during physical training.  Physical 
examination revealed full range of motion of the lumbar spine 
with some discomfort on full extension, along with mild lower 
lumbar and paravertebral tenderness.  X-rays revealed no 
significant abnormalities.  

A June 1987 clinical record contains a notation that the 
veteran had an improving lumbosacral strain and that he 
"needs letter from M.O. certifying that he has no chronic 
back problems."

The veteran's July 1987 separation examination was negative 
for any pertinent abnormal physical findings.  The veteran 
also underwent examinations in November 1970, October 1973, 
January 1974, June 1976, May 1979, August 1980, January 1983, 
and April 1985.  The examinations also revealed no abnormal 
findings relating to a low back disability.    

Post service medical records consist of treatment by Kaiser 
Permanente beginning in November 2001.  At that time, the 
veteran complained of low back pain of several years 
duration, which had increased in severity over the last month 
or two.  He reported having the pain on a daily basis, and 
that it was exacerbated by prolonged sitting.  He noted that 
the pain radiated into the right thigh with numbness and 
tingling sensations.  The veteran gave a history of an in-
service injury while lifting weights.  Upon physical 
examination, his gait was stable and without a limp.  He had 
full lumbar range of motion and was nontender over the low 
back.  Straight leg raise and Fabere tests were negative 
bilaterally.  Neurologically, he had normal strength, 
sensation, and reflexes symmetrically in the lower 
extremities.  X-rays of the lumbosacral spine were normal.  
The clinician suspected that the veteran suffered from lumbar 
degenerative disc disease.  An  MRI in December 2001, 
however, was normal.  

The veteran submitted a correspondence from his private 
physician at Kaiser Permanente (Dr. B.H.), who indicated that 
she had been treating the veteran for chronic back pain since 
August 2003.  She noted the veteran's history of a 1987 back 
injury while on active duty.  The veteran gave a history of 
tearing the muscles of his lower back and that symptoms 
improved after one or two months, but that he subsequently 
had intermittent backaches.  He admitted that he injured his 
back again in 1998 and that he has had symptoms almost daily 
since then.  Dr. B.H. observed that "as with any muscle 
strain injury, each time the muscles are pulled/strained, it 
becomes more likely to have a similar injury in the future 
due to weakening of those muscles".  The physician opined 
that the veteran's current condition was partially, but not 
completely, due to his initial in-service back injury in 
1987.

Anxiety disorder
The veteran underwent a VA psychiatric examination in August 
2002.  He complained of insomnia approximately 5 nights a 
week; occasional (approximately twice per month) panic 
attacks, chiefly due to frustration on the freeways; 
frustration with coworkers and supervisors; and separation 
from his fourth wife due to differing views on child rearing.  

The clinician noted that the veteran was involved in active 
combat and received the Combat Action Ribbon.  He had never 
been treated or diagnosed with any psychiatric disorder while 
he was in-service.

Upon examination, the clinician noted that the veteran is 
able to handle his own activities of daily living (housework, 
shopping, cooking).  He also works full time; drives a car; 
and handles his own money.  He was neatly dressed in casual 
clothing; was appropriately groomed; arrived on time; and was 
polite and cooperative.  His mood was serious and neutral.  
He was not overtly anxious, depressed or manic.  He exhibited 
no smiling, laughing, weeping, agitation or psychomotor 
retardation.  His thought content was mildly anxious, which 
was consistent with mood and circumstance.  There was no 
thought disorder.  He denied psychotic symptoms or thoughts 
of hurting himself or others.  He was correctly oriented to 
time, person, place, and purpose.  His intelligence was 
within normal limits based on education, occupation, 
vocabulary, fund of knowledge, and mental acuity.  The 
clinician diagnosed the veteran with an anxiety disorder and 
noted Vietnam combat exposure (remote) and physical health 
problems and life circumstance problems (current).  His 
Global Assessment of Functioning (GAF) was estimated to be 
70.  

The veteran underwent another VA psychiatric examination in 
August 2004.  He again complained of poor sleep; and being 
jittery and suspicious.  He also complained of flashbacks and 
intrusive thoughts.  He noted that he has been unable to 
watch television because of the news of the war.  He stated 
that he has poor relationships with others and his 
friendships have decreased (he only has acquaintances).  He 
believes that his unwillingness to make deep friendships is 
due to the fact that he was befriended by people in Vietnam 
who died.  The clinician noted that the veteran has never 
been hospitalized for any psychiatric disorder; but that he 
has been getting therapy for post traumatic stress disorder 
and for marital problems.  

Upon examination, the veteran was properly dressed.  His 
hygiene and grooming were good; he was cooperative; and his 
psychomotor activity was within normal limits.  There was no 
major disorder of speech or thought processes.  There was no 
tangentiality or looseness of associations.  Affect was 
constricted and blunted and his mood was sad.  There was no 
delusional thinking; hallucinations; homicidal or suicidal 
behavior.  However, he reported occasional passive death 
wishes.  His intellectual functioning, memory for recent and 
remote events, concentration, calculations, abstract 
thinking, and comprehension were all average and within 
normal limits.  His judgment was not impaired.  The clinician 
diagnosed the veteran with PTSD and deemed his stressors to 
be moderate.  His GAF score was estimated to be 55.  No other 
psychiatric conditions were noted.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Low Back Disability

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Notwithstanding several normal periodic and separation 
examinations, the service medical records reveal that veteran 
complained of back pain on multiple occasions throughout his 
more than 20 years of active duty.  He reported such pain in 
January 1970 after falling on his back during a football game 
and clinical evaluation at that time revealed muscle spasm.  
He complained of low back pain again in October 1977, and he 
was diagnosed with a low back strain at that time.  The 
veteran was evaluated again in April 1978 for low back pain.  
He also gave a history of low back pain in November 1986, 
which occurred while he was weight lifting.  By June 1987, 
the veteran was still reported to have had a lumbosacral 
strain that was improving.  

Post service, the veteran has sought treatment for low back 
pain in November 2001, which was suspected to be due to 
degenerative disc disease of the lumbar spine.  Dr. B.H. has 
confirmed a current diagnosis of a chronic low back 
disability and provided a competent nexus opinion in November 
2003, which included a rationale.  Specifically, the 
physician, noting the veteran's history of in-service and 
post-service low back injuries, advised that any muscle 
strain injury increases the chance of having a future injury, 
due to the weakening of the muscles.  It was therefore 
concluded that the veteran's current low back disability was 
due, at least in part, to the in-service injury.  There is no 
competent contrary opinion of record.   
 
The Board finds that, with medical evidence of an in-service 
injury and continuity of symptoms thereafter and a favorable 
nexus opinion, service connection for a chronic low back 
disorder is warranted.  38 U.S.C.A. §§ 1110; 1131 38 C.F.R. § 
3.303.

An Anxiety Disorder

The Board notes that there are no findings in the veteran's 
service medical records that are attributed to any 
psychiatric disorder.  He was diagnosed with an anxiety 
disorder in August 2002 (15 years post service); but the 
diagnosis has since been absorbed by the August 2004 
diagnosis of PTSD (for which he is already service 
connected).  As the veteran himself indicated in his 
Substantive Appeal (VA Form 9) received in November 2003, his 
anxiety is a symptom of PTSD and such is considered in rating 
his already service-connected PTSD.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).  Symptoms such as nervousness, 
inability to sleep, etc. that were the basis of the veteran's 
August 2002 anxiety disorder diagnosis are the same symptoms 
that led to his PTSD diagnosis in August 2004.  The veteran 
cannot be granted service connection for two different 
disabilities based on the same symptoms.  Moreover, in the 
veteran's more recent VA examination (August 2004), PTSD was 
the only diagnosis made (with no mention of an additional 
anxiety disorder).  In other words, the competent medical 
evidence shows that the only current psychiatric diagnosis is 
PTSD, which is already service-connected; it does not show an 
additional psychiatric diagnosis.  As this is the most recent 
competent evidence that addresses the question at hand, and 
the diagnosis was based upon a thorough examination of the 
veteran, the Board finds that the preponderance of the 
evidence is against a current diagnosis of an anxiety 
disorder other than PTSD.  It is again pertinent to point out 
that, arguably, this issue is moot because any anxiety 
symptoms experienced by the veteran are considered in rating 
his PTSD.   

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for an anxiety disorder (other 
than PTSD) must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).
  

ORDER

Service connection for a low back disorder is granted.

Service connection for an anxiety disorder (other than the 
veteran's service-connected PTSD) is denied.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


